DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 15, 2021 with respect to rejection of claims 1-4, 7 and 9-17 under 35 U.S.C. 103 as being unpatentable over Kieser U.S. publication no. 2015/0223899 A1 in view of Revie et al. U.S. publication no. 2008/0294258 A1 (“Revie”); and rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kieser in view of Revie and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations.
In particular, the previously applied rejection is withdrawn because the prior art to Revie, as applied in the previous rejection, does not show a “central” housing of the identification assembly, as required by the newly recited claim scope. However, all previously applied prior art may be used in this and/or future office actions.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSilvestro et al. U.S. patent no. 7,218,232.
Regarding claim 21, Disilvestro discloses a medical implant (one of 10, 16, 18, etc. or the like), comprising: (a) a body (one of 10, 16, 18, etc. or the like), wherein the body (one of 10, 16, 18, etc. or the like) comprises: (i) a first biocompatible material (e.g., see at least col. 3, line 66, through col. 4, line 3; and col. 4, lines 24-40, etc.), (ii) an interior portion (encapsulation or the like formed to include cavity into which 40 is positioned- see at least col. 4, lines 15-40, etc.), and (iii) an external surface (e.g., figure 1), wherein the external surface is made from the first material, wherein the external surface completely contains the interior portion of the body such that the external surface is the only portion of the body exposed to an external environment (e.g., see at least figure 1); and (b) an identification assembly (i.e., “remotely accessible information storage device” 40, e.g., see at least col. 5, lines 28-30) centrally housed within the interior portion and fixed relative to the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is completely encapsulated within the first material of the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is configured to store a readable data associated with the medial implant (e.g., see at least col. 5 –all-, etc.), wherein the identification assembly is configured to transfer the readable data to a ‘scanning system’ (i.e., which system searches for and detects the readable data).
Regarding claim 22, Disilvestro discloses the identification assembly (40) comprises an RFID chip (a.k.a. ‘RFID tag’- e.g., see at least col. 5, line 37).

Claims 1-4, 7, 9-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kieser U.S. publication no. 2015/0223899 A1 in view of Disilvestro et al. U.S. patent no. 7,218,232.
Regarding claims 1-3, 11, 12, 15 and 21, for example, although other disclosed embodiments and features may apply in at least one of the embodiment of figures 5 and 6, Kieser discloses a medical implant (“implant device” 150, 182, seq.) which may be a hip or knee prosthesis or the like- (e.g., see at least paragraph [0031]), comprising: (a) a body (150, 182, seq.), wherein the body comprises (i) a first material (e.g., paragraphs [0010]-[0011], [0037], [0041], [0051], [0053], [0055]-[0056] and [0060]), wherein the first material is biocompatible (e.g., intended for implantation, see abovementioned paragraphs etc.); and (ii) an interior portion (i.e., cavity or the like into which markers 142, 176, seq. are “embedded” such that they are provided on an ‘interior portion’- see at least paragraphs and [0053]); (iii) an external surface, wherein the external surface is made from the first material (which may be a single material or combination of materials), wherein the external surface (formed by either a single material or combination of materials) completely contains the interior portion of the body (which is the cavity into which the ‘embedded’ identification assembly is housed) such that the external surface (which may be formed of a single material or combination of material portions within the claim scope) is the only portion of the body exposed to an external environment; and (b) an identification assembly (including markers 142, 176, seq. or the like) centrally housed within the interior portion- i.e., broad claim limitation that merely requires the identification assembly to be ‘central’ with regard to the ‘cavity’ or ‘interior portion’ into which it is placed, this broad limitation has no bearing on the location of the identification assembly as it relates to the exterior surface- such that the first material (formed by a single type of material or by multiple material portions forming the total of the exterior of the implant) completely contains the identification assembly (i.e., the identification assembly is ‘embedded’, see at least paragraph [0053], etc.), and wherein the identification assembly (142, 176, etc.) is fixed (non-movable because ‘embedded’, see at least paragraphs [0010], [0053] and [0055]-[0056]) relative to the body, wherein the identification assembly (including markers 142, 176, seq. or the like) comprises a radiopaque material (e.g., see at least “radiopaque element” as described throughout disclosure), wherein the radiopaque material forms a data-matrix, for example a two-dimensional barcode assembly including a non-connected data-matrix (e.g., see at least figures 1 and 3; and paragraphs [0006], [0008] and [0059], etc.), wherein the identification assembly (including markers 142, 176, seq. or the like) is configured to store a readable data associated with the medial implant, where the identification assembly is configured to transfer the readable data to a scanning system (e.g., see at least paragraphs [0026], [0029], [0032], [0036] and [0038], etc.).
Kieser generally discloses the medical implant may comprise hip or knee replacement prosthetic or the like (e.g., see at least paragraph [0031]). However, Kieser does not give any specifics regarding this disclosed embodiment as it relates to the body, interior portion or external surface.
In the same field of endeavor, namely medical implants, Disilvestro teaches a medical implant (one of 10, 16, 18, etc. or the like), comprising: (a) a body (one of 10, 16, 18, etc. or the like), wherein the body (one of 10, 16, 18, etc. or the like) comprises: (i) a first biocompatible material (e.g., see at least col. 3, line 66, through col. 4, line 3; and col. 4, lines 24-40, etc.), (ii) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the marker of Kieser in a hip or knee implant or the like in accordance with the central location as taught and/or suggested by DiSilvestro, in order to provide the identification assembly of Kieser at a location that does not effect the mechanical functioning of the medical device (as suggested by Kieser at least at figure 1 and col. 4, lines 31-32) with predictable results and a reasonable expectation of success.
Regarding claim 4, in the invention of Kieser in view of DiSilvestro, as applied above, Kieser further teaches the identification device includes the plurality of markers forming the two-dimensional barcode assembly (i.e., formed by markers- see at least paragraphs [0006], [0008] 
Regarding claim 7, Kieser discloses the plurality of markers each define a recessed area (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.).
Regarding claims 9, 10, 16 and 17, Kieser discloses the plurality of individual markers are formed from a second material comprises the radiopaque material that is different than the first material (e.g., see at least paragraphs [0010]-[0011], [0037], [0041], [0051], [0053], [0055]-[0056] and [0060]).
Regarding claims 13 and 14, as described supra, Kieser in view of DiSilvestro teaches the invention substantially as claimed. Kieser is further silent regarding the use of a radio frequency identification circuit substantially as claimed. Disilvestro further teaches an identification assembly comprises a radio frequency identification circuit embedded within the body (e.g., see at least cols. 4-5), and wherein the radio frequency identification circuit is associated with the interior portion of the body (e.g., see at least cols. 4-5).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use a radio frequency identification circuit in the invention of Kieser, as further taught and/or suggested by DiSilvestro in order to provide enhanced or alternatively desirable tracking means depending on desired identification assembly means with predictable results and a reasonable expectation of success.
Regarding claim 22, DiSilvestro as applied in the invention of Kieser in view of DiSilvestro further teaches the identification assembly (40) comprises an RFID chip (a.k.a. ‘RFID tag’- e.g., see at least col. 5, line 37).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kieser U.S. publication no. 2015/0223899 A1 in view of Disilvestro et al. U.S. patent no. 7,218,232 and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”).
Regarding claims 5 and 6, as described supra, Kieser or Kieser in view of DiSilvestro teaches the invention substantially as claimed.
Kieser or Kieser in view of DiSilvestro is silent regarding the two-dimensional barcode assembly comprises a finder pattern and a clocking pattern formed from the plurality of individual markers, wherein the two-dimensional barcode assembly comprises a base such that an outer perimeter defined by the clocking pattern and the finder pattern and the base define a quiet zone substantially as claimed.
In the same field of endeavor, namely identification assemblies, Jovanovski teaches a two-dimensional barcode assembly conventionally includes a finder pattern and a clocking pattern formed from a plurality of individual markers (e.g., see at least paragraph [0084]), and wherein a two-dimensional barcode assembly comprises a base such that an outer perimeter defined by the clocking pattern and the finder pattern and the base define a quiet zone (e.g., see at least [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use finder patter, clocking pattern, base and quiet zone for barcode assembly identification assembly in the invention of Kieser or Kieser in view of DiSilvestro in order to provide a conventional and reliable barcode identification assembly with predictable results and a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metcalf et al. U.S. patent no. 8,147,549 discloses a body including an interior portion encapsulating a radio-conductive identification means (e.g., see at least figures). Metcalf expressly states there is benefit to including an implant body exterior to the identification assembly (e.g., see at least col. 3, lines 51-65).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774